Title: From George Washington to William Pearce, 6 October 1794
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Carlisle [Pa.] 6th October 1794.
        
        I wrote you a few lines from Reading the first instant—and the only design of writing to you now is, to inform you that I clearly see that it will not be in my power to visit Mount Vernon before the meeting of Congress, and of course not ’till the Spring. I mention this matter that you may not, whenever the situation of your business will permit you to be absent, delay your

journey to the Eastern shore from an expectation of seeing me in Virginia.
        I have no particular directions to give, because I have confidence in your judgment, care & integrity. I would have, however, all the Stock that would be endangered in the course of the winter, disposed of before it arrives; and no more hogs put up for Porke than Such as are of fit age & size. I am Your friend &ca
        
          Go: Washington
        
      